DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 2/26/2021.
Claims 16-30 are pending. Claims 19-23, 25 and 28-29 are withdrawn. Claims 1-15 are cancelled. Claim 16 is currently amended. Claim 16 is independent.
Response to Arguments
Applicants’ arguments and amendments, filed 2/26/2021, with respect to 112 Rejections, as indicated in line number 2 of the office action mailed 11/27/2020, have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicants' arguments and amendments, filed 2/26/2021, with respect to independent claim 16, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using the prior art of Baek as noted below in the rejection of independent claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 24 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baek et al. (US 2018/0040779 A1, hereinafter “Baek”).
Regarding independent claim 16, Baek discloses a method for producing optoelectronic semiconductor components (specifically the method disclosed in Baek in conjunction with the specific configuration and shape of elements 170 and 180 as shown in Fig. 10(c) of Baek), the method comprising:
A)    applying radiation-emitting semiconductor chips 101 (“semiconductor light emitting chips”- ¶0043) to an intermediate carrier 201 (“base”- ¶0043), wherein the semiconductor chips 101 are volume emitters configured to emit radiation at light exit main sides (i.e., top sides of chips 101 as shown in Fig. 20(b)) and on chip side surfaces (i.e., specifically the upper side sides of chips 101 as shown in Fig. 20(b)) (¶0043) (see Fig. 20(b));
B)    applying a clear potting 180 (“encapsulant”, which can include transmissive materials- ¶¶0049, 0071) permeable to the radiation generated during operation of the semiconductor chips 101 (¶0049), directly onto the chip side surfaces so that the chip side surfaces are predominantly or completely covered by the clear potting 180 and a thickness of the clear potting 180 in each case decreases monotonically in a direction 
C)    producing a reflection element 170 (“wall”, which comprises light reflective materials- ¶0044) so that the reflection element 170 and the clear potting 180 touch on an outer side of the clear potting 180 opposite the chip side surfaces (see Fig. 23(b) and the configuration shown in Fig. 10(c)); and
D)    detaching the semiconductor chips 101 from the intermediate carrier 201 and attaching the semiconductor chips 101 to a component carrier 900 (“PCB”- ¶0100) so that the light exit main sides of the semiconductor chips 101 face away from the component carrier 900 (see Figs. 27(a) and 27(b)),
wherein during method steps A) and B), the light exit main sides face the intermediate carrier and a sequence of the method steps is as follows: A), B), D), C), or
wherein during method steps A) and B), the light exit main sides face away from the intermediate carrier 201 and a sequence of the method steps is as follows: A), C), B), D) (see Figs. 19-23 and 27), and
and wherein electrical connection surfaces (i.e., bottom surfaces of chips 100 which are connected to electrodes 70 and 80- ¶0043) for contacting the semiconductor chips 101 are arranged on a side of a semiconductor layer sequence (i.e., the layer stack which includes layers 10, 30, 40 and 50- ¶0085) of the semiconductor chips 101 that faces the intermediate carrier 201 in step A) (see Figs. 20(b) and 21).
Regarding claim 24, Baek discloses wherein, in method step B), a shape of the outer side of the clear potting 180 is defined by a quantity of a material for the clear , since element 180 is dispensed in liquid form which inherently is wet and then cured to form the shape of element 180 (¶0046).
Regarding claim 26, Baek discloses wherein the outer side, viewed in a cross section perpendicular to the respective light exit main side, are curved continuously outwards or run parallel to the chip side surfaces in a first region, beginning in a plane with the respective light exit main side, and are continuously curved outwards in an entire remaining second region, and along the chip side surfaces the first region accounts for a proportion of at least 50% of a thickness of the semiconductor chips 101, and wherein curved outwards is defined as, viewed from the respective semiconductor chip 101, the outer side are curved concavely so that a width of the clear potting 180 in the direction away from the respective main light exit side decreases more and more slowly, viewed in cross section (¶0090) (see the configuration in Fig. 10(c)).
Allowable Subject Matter
Claims 17-18, 27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 17 (which claim 18 depends from), the prior art of record including Baek, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the light exit main sides face the intermediate carrier during steps A) and B), and wherein the sequence of the method steps is as follows: A), B), D), C)”.
Regarding claim 27, the prior art of record including Baek, either singularly or in combination, does not disclose or suggest the combination of limitations including, but 
Regarding claim 30, the prior art of record including Baek, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he method... further comprising a method step F) which follows method steps B) and C), wherein, in method step F), a casting material and phosphor particles are applied and the phosphor particles sediment onto the respective light exit main side and onto the respective clear potting”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C CHANG/Primary Examiner, Art Unit 2895